DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 is missing a period at the end of the claim, “shell” should be --shell.--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/092,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope of the claims in the copending application.  Both applications claim a two layered pet waterer with a first plate above a second plate and both plates above a water reservoir that contains a pump and filter..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the flashing LED lamp" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al.
Regarding Claim 1, Lipscomb teaches a two-layer pet waterer, comprising a water tank and a first drinking plate (Lipscomb Fig. 1 #30) arranged above the water tank (Lipscomb Fig. 6 #100), wherein a fountain opening (Lipscomb Fig. 9 #46) is connected with the bottom of the first drinking plate; the fountain opening is connected with a water pipe (Lipscomb Fig. 9 #90 and #94), and the water pipe is connected with a low-water-level pump (Lipscomb Fig. 9 #38); a second drinking plate (Lipscomb Fig. 1 #34) is arranged below the first drinking plate; the low-water-level pump is configured for pumping water into the first drinking plate, and after the water 
Regarding Claim 3, Lipscomb teaches an overflow hole (Lipscomb Fig. 1 #42) is arranged in a side wall of the second drinking plate (Lipscomb Fig. 1 #34); when the water level of the second drinking plate is higher than the overflow hole, the water leaks into a filter element frame (Lipscomb Fig. 6 #106) to be filtered by a filter element (Lipscomb Fig. 6 #118) and then flows into the water tank (Lipscomb #100), and the water in the water tank is pumped (Lipscomb Fig. 6 #38) into the first drinking plate again through the low-water-level pump so as to form a circulation of the water.
Regarding Claim 6, Lipscomb teaches a plurality of foot pads (Lipscomb Fig. 5 #148) are arranged at the bottom of the water tank.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of Chinese Patent CN 108383290 to Wang et al.

Regarding Claims 7 and 9, Lipscomb as modified teaches the filter element comprises a filter element bottom shell (Lipscomb bottom and sides of frame member #116) having a hollow structure, multiple cation exchange resin pouches (Lipscomb #118, charcoal) and coconut shell activated carbon pouches (Wang Examples 2, 4, 6, and 8) are arranged in the filter element, and a filter element lid (Lipscomb top of frame member #116) is arranged at the top of the filter element and covers the filter element bottom shell.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of U.S. Patent No. 6,479,915 to Hsueh and U.S. Patent Pub. No. 2013/0205662 to Yancey et al.
Regarding Claim 4, Lipscomb teaches a low-water-level pump, but is silent on teaching it automatically stops operating and an LED lamp flashes at the same time when the water level is too low. However, Hsueh teaches the general knowledge of one of ordinary skill in the art that it is known to provide a low-water-level pump that automatically stops operating and has a light indicator when the water level is too low (Hsueh Col. 3 lines 4-15, Fig.6 #8, #61).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lipscomb with the 
Lipscomb as modified is silent on the LED feature.  However, Yancey teaches the general knowledge of one of ordinary skill in the art to select a low-water-level pump and LED lamp flashes when the water level is too low (Yancey paragraphs [0033] to [0040]).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lipscomb with the teachings of Yancey at the time of the invention for energy efficiency and automatic features taught by Yancy.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Regarding Claim 5, Lipscomb as modified teaches transparent windows are arranged at side portions of the water tank, and a user can see the flashing LED lamp and the water level through the transparent windows (Hsueh Fig. 6 #8; Yancey #44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited prior art references are a teaching of general knowledge of one of ordinary skill in the art, with regard to water fountain structures with more than one level:
U.S. Patent No. D927,798; U.S. Patent No. D918,490; U.S. Patent No. D913,604; U.S. Patent No. D850,018; U.S. Patent No. D850,019; U.S. Patent No. 10,787,370; U.S. Patent No. D850,020; U.S. Patent No. 10,264,761; U.S. Patent Pub. No. 2019/0075755; U.S. Patent No. 5,501,178; U.S. Patent No. 4,836,142; United Kingdom Patent GB 2458173; Korean Patent KR 101825334; Korean Patent KR 301024394.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



01 March 2022